PER CURIAM.
In this appeal filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), the appellant, Phillip Reeder, challenges the trial court’s judgment and sentence adjudicating him guilty of armed burglary, dealing in stolen property, grand theft and felonious possession of a firearm, and sentencing him to fifty-five months imprisonment on all four counts to run concurrently. We find no error in the appellant’s adjudication and sentence and affirm without further discussion. However, because the trial court improperly imposed a public defender lien, we reverse and remand.
The appellant contends that the trial court erred by imposing a public defender lien in the amount of $1,000. The trial court failed to orally pronounce the lien at sentencing, failed to cite the statutory authority for such, and failed to inform the appellant he had a right to contest the amount of the award. See Waldron v. State, 677 So.2d 393 (Fla. 2d DCA 1996). The State concedes this was error.
We, therefore, remand this case so that the appellant has an opportunity to file an objection to the amount of the public defender lien. If such an objection is filed within thirty days, the trial court must strike the lien and impose a new lien provided the appellant is afforded notice and hearing. See Fields v. State, 712 So.2d 413 (Fla. 2d DCA 1998); Gerald v. State, 699 So.2d 304 (Fla. 2d DCA 1997).
Reversed and remanded.
PATTERSON, A.C.J., and WHATLEY and GREEN, JJ., concur.